Citation Nr: 1023707	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  07-09 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder to include posttraumatic stress disorder 
(PTSD).

2.  Entitlement to service connection for degenerative joint 
disease (DJD) of the spine.

3.  Entitlement to service connection for service connection 
for DJD of the right knee.

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 


INTRODUCTION

The Veteran served on a period of active duty for training 
(ADT) from February 6, 1976 to July 2, 1976.  Other periods 
of service have not been confirmed.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In reviewing the claims file, it appears that the service 
dates listed on the Veteran's DD Form 214 are inconsistent 
with dates noted in the service treatment and service 
personnel records contained in the claims file.  The 
Veteran's DD Form 214 noted that he served on ADT from 
February 1976 to July 1976 and that he received an honorable 
discharge.  The service treatment records contain a 
separation examination from June 1976, but they also contain 
an "individual sick slip" from May 1977.  Limited service 
personnel records continue until April 1979, where there is a 
notation that the Veteran was removed from his assigned unit 
for continued and willful absence, and was given a general 
discharge.  On remand, the AMC/RO should clarify the 
Veteran's service dates, and all periods of active service, 
ADT, or inactive duty for training (INADT).  The AMC/RO 
should also ascertain if there are additional service 
treatment records from any additional periods of service, and 
if so, they should be obtained and added to the claims file. 

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United 
States Court of Appeals for Veterans Claims (Court) held that 
claims for service connection for PTSD may encompass claims 
for service connection for all diagnosed psychiatric 
disabilities.  The Board will accordingly consider the 
entitlement to service connection for any and all psychiatric 
disorders, and since the evidence of record shows numerous 
diagnoses of psychiatric disorders, the Board will 
characterize the claim as entitlement for service connection 
for an acquired psychiatric disorder, to include PTSD.  

On several occasions during the claims process, the Veteran's 
service representative noted that if the claims could not be 
resolved in favor of the Veteran, then they "respectfully 
request prior to promulgation of this decision, a hearing."  
The Veteran did not request a hearing before the Board on his 
VA Form 9.  On remand, the RO/AMC should determine if the 
Veteran desire a hearing before a hearing officer at the RO; 
and if so, one should be scheduled prior to any additional RO 
decision on the claims. 

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim.)  The Veteran 
has noted that he was hospitalized at Fort Dix during 
service, which he has attributed to his claims on appeal.  
Service treatment records show that he was hospitalized for 
two or three days in May 1976.  On remand, the RO/AMC should 
attempt to locate and obtain these records.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA that 
treated him for hearing loss, tinnitus, 
acquired psychiatric disorders, his lumbar 
spine, or his right leg.  Specific 
inquires should be made regarding 
hospitalization at Fort Dix in 1976.  
After the Veteran has signed the 
appropriate releases, those records not 
already associated with the claims folder 
should be obtained and associated with the 
file.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified by 
the Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.

2.  The RO/AMC should verify the Veteran's 
dates of service, whether active duty, 
ADT, or INADT, and provide the dates for 
each period of service.  All attempts to 
obtain this data, and any responses 
received, should be documented in the 
claims folder.

3.  The RO/AMC should attempt to obtain 
any service treatment records from any 
additional periods of service.  All 
attempts to obtain this data, and any 
responses received, should be documented 
in the claims folder.

4.  The RO/AMC should contact the Veteran 
and his representative and determine if 
the Veteran still desires a RO hearing, as 
previously requested.  If so, then the RO 
should arrange for the hearing prior to 
any additional decisions on the claims.

5.  Thereafter, the AMC/RO is to 
readjudicate the claim. If the benefits 
sought on appeal remains denied, the 
Veteran and his representative should be 
issued a supplemental statement of the 
case, and given an opportunity to respond 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).







